DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 10/19/2021 have been considered. As directed by the amendment, claims 1-7, 13-15 are canceled, claims 8-12, 16 are amended. Accordingly, an action on the merits follows regarding claims 8-12 and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Modha(US 20060218697)(hereiafter Modha2006), in view of Modha(US 20030226191)(hereinafter Modha2003), further in view of Silkaitis (US 20150329275)(hereinafter Silkaitis).
Regarding claim 8, Modha2006 teaches a medical glove (fig 3) with an inner surface (14) having a first region (16) and a second region (18), the first region (16) having a higher coefficient of friction relative to the second region (18) (para [0015]), the second region(18) having at least a partially coating of a donning material layer such as a hydrogel-based polymer, the first region is absent the donning coat layer (para [0017]); the first zone (16) forms part of a glove cuff, the inner surface is subject to a partial halogenation, such that the first region is unchlorinated and the second region is chlorinated (claim 12, para [0022], para [0023], as the glove is still on the former, one can easily control the area and size of glove surface that is exposed to chlorine by controlling to what level or how far the glove substrate is submerged into the bleach solution).
Modha2006 teaches the first region forms at least part of an inner surface at or about a cuff portion of the glove (claim 14, para [0017], lines 1-5) and one can easily control the area and size of glove surface that is exposed to chlorine by controlling to what level or how far the glove substrate is submerged into the bleach solution (para [0023], lines 20-23). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the partially treated interior of the glove of Modha2006 including at least a portion of the glove cuff treated with the chlorine treatment for the benefit of adjusting the ratio between the surface area of the second region 18 (donning region) to the surface area of the first region 16 (anti slip region) depending on the user’s need.
 Modha2006 does not teach the chlorine treatment applied at a concentration in a range of 500-800 ppm. However, in the same field of endeavor, Modha2003 teaches the chlorine concentration in the chlorination process applied to the wearer-contacting surface (the donning side of glove) about 200 to about 3500 ppm (para [0052]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the chlorine concentration of Modha2006 with the teaching of the concentration about 200 to about 3500 ppm by Modha2003 for the benefit of providing different coefficient of friction between the treated area and the untreated area of the glove because the higher the percentage chlorine treatment, the slicker the finished rubber surface becomes with an attending reduction in coefficient of friction (Modha2006, para [0028]).
Modha2006 does not explicitly teach a package containing therewith more than two universally handed disposable gloves. However, in the same field of endeavor, Silkaitis teaches a container of disposable medical gloves (fig 1) comprising a package containing therewith more than two universally handed disposable gloves (fig 1, para [0036]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the glove of Modha2006 with the container as taught by Silkaitis for the benefit of providing a packaging method for the glove to be used in the medical and surgical settings (Silkaitis, background).
Regarding claim 9, Silkatis teaches the package comprising a cardboard box having a tear away cardboard cutout disposed therein subsequently forming a box opening (fig 1), through which individual ones of the more than two universally handed disposable gloves are withdrawable for use (fig 14).
Regarding claim 10, Modha2006 does not teach the glove comprising a nitrile material. However, Silkatis teaches the gloves comprising a nitrile material (para [0038], line 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the glove of Modha2006 comprising a nitrile material as taught by Silkatis for the benefit of providing a stronger, high quality glove as nitrile offers greater chemical resistance than other glove production material such as latex and vinyl. 
Regarding claim 11, Modha2006 does not teach the glove comprising a nitrile material. However, Silkatis teaches the gloves comprising a nitrile material (para [0038], line 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the glove of Modha2006 comprising a nitrile material as taught by Silkatis for the benefit of providing a stronger, high quality glove as nitrile offers greater chemical resistance than other glove production material such as latex and vinyl.
Regarding claim 16, Modha2006 does not explicitly teach the portion of the glove cuff treated with the chlorine treatment is a beaded glove portion. However, the first region forms at least part of an inner surface at or about a cuff portion of the glove (claim 14, para [0017], lines 1-5) and one can easily control the area and size of the glove surface that is exposed to chlorine by controlling to what level or how far the glove substrate is submerged into the bleach solution (para [0023], lines 20-23). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the interior partially treated with chlorine treatment of the glove of Modha2006 comprising the portion of the glove cuff being a beaded glove portion for the benefit of adjusting the ratio between the surface area of the second region 18 (donning region) to the surface area of the first region 16 (anti slip region) depending on the user’s need, for example some people need more slicker interior surface area for putting on the glove, especially when their hands are getting wet. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Modha(US 20060218697), in view of Modha(US 20030226191), further in view of Silkaitis (US 20150329275), further in view of Bottcher(US 20090035447)(hereinafter Bottcher).
Regarding claim 12, Modha2006 does not teach the glove having a thickness ranging from about 5.5 mil to about 13mil. However, in the same field of endeavor, Bottcher teaches the glove having a thickness ranging from about 5.5 mil to about 13mil (para [0018], line 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the thickness of the glove of Modha2006 with the thickness of the glove of Bottcher for the benefit of meeting FDA regulations as defined by ASTM standards and adapting to different types of surgical procedures (Bottcher, para [0018]).

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
In response the Applicant’s arguments that the Office Action appears to be relying on the ratio of coefficients of friction to teach a location of chlorine treatment, the Examiner does not rely on the ration of coefficient of friction to teach a location of chlorine treatment, the Examiner only states the benefit of adjusting the partially treated interior of the glove of Modha2006 including at least a portion of the glove cuff treated with the chlorine treatment is for adjusting the proportion of between the surface area of the second region 18 (donning region) to the surface area of the first region 16 (anti slip region) depending on the user’s need. For example, some people need more slicker interior surface area for putting on the glove, especially when their hands are getting wet.
In response the Applicant’s arguments that Modha2006 teaches away from treating a cuff area with chlorine, The Applicant does not specify the dimension and/or structure of the cuff portion, i.e. how far the cuff portion extends from the open end? And Modha2006 does teach the first region forms at least part of an inner surface at or about a cuff portion of the glove (claim 14, para [0017], lines 1-5); also in fig 3, the cuff portion 11 includes both the first region 16 and the second region 18. Then Modha2006 does teach treating a cuff area with chlorine.

    PNG
    media_image1.png
    417
    481
    media_image1.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732